Citation Nr: 0702738	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


INTRODUCTION

The veteran served on active duty from May 1977 to March 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran requested a hearing to 
be held before the Board and that such a hearing was held in 
July 2006.  Unfortunately, the tape of the hearing was unable 
to be transcribed.  In December 2006, the veteran requested 
that another personal hearing be scheduled before this Acting 
Veterans Law Judge to be held in Lincoln, Nebraska.  
Therefore, this matter will be remanded so that the requested 
hearing may be scheduled.  The hearing, however, will not be 
before this Judge because, as noted in the Board's letter to 
the veteran dated in December 2006, another Veterans Law 
Judge is scheduled to hold hearings in Lincoln in 2007. 

The record shows that the veteran has elected to employ a 
private attorney as his representative.  Upon remand, ensure 
that the appropriate appointment documents are associated 
with the claims folder.  The attorney has requested that he 
be allowed an opportunity to review the claims folder.

Therefore, this matter is remanded for the following action:

1.  Ensure that the veteran provides the 
appropriate appointment documents for his 
representative and that the 
representative is provided the 
opportunity to review the claims folder.

2.  Schedule the veteran for a personal 
hearing to be held before the Board at 
the Lincoln RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



